Citation Nr: 0009234	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic asthmatic 
bronchitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected chronic asthmatic 
bronchitis.  His representative filed a timely notice of 
disagreement, and this appeal was initiated.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected chronic asthmatic bronchitis.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran was scheduled for a VA respiratory examination in 
August 1997; however, the examination was canceled due to the 
fact the veteran was being hospitalized at that time.  A VA 
respiratory examination worksheet was completed by a VA 
physician in August 1998, but it does not contain the Forced 
Expiratory Volume, Diffusion Lung Capacity, and other 
information necessary to adequately rate the veteran.  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  As the duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991) requires 
the VA to provide a thorough and contemporaneous medical 
examination adequate for ratings purposes, this appeal must 
be remanded for such an examination.  See Pond v. West, 12 
Vet. App. 341 (1999).  

The VA examination worksheet also reflects diagnoses of 
chronic obstructive pulmonary disease, Alzheimer's disease, 
multi-infarct dementia, and Parkinson's disease.  A March 
1997 VA hospitalization summary described him upon admission 
as "mostly unresponsive and unable to give any current 
history."  The medical evidence of record suggests, but does 
not confirm, that the veteran's health prohibits a full and 
adequate respiratory examination.  If this is indeed the 
case, the examiner should so state for the record.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
service connected chronic asthmatic 
bronchitis.  The claims folder and rating 
criteria should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, 
including pulmonary function tests, 
should be performed, if feasible, as 
determined by the examiner.  A complete 
evaluation of the disability associated 
with the veteran's bronchitis should be 
given.  The factual basis for all medical 
opinions expressed should be indicated 
for the record.  After all necessary 
evaluation is completed, the examiner 
should address the following questions, 
to the best of his/her medical knowledge:  

a.  State the following pulmonary 
function test results for the veteran:

     (1).  Forced Expiratory Volume (FEV-
1), as a percentage of predicted value; 
     (2).  Ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), as a percentage of 
predicted value; 
     (3).  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method [DLCO(SB)], as a percentage of 
predicted value; 
     (4).  Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  	

b.  Does the veteran have cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or 
require oxygen therapy?  

If it is not medically feasible to 
address these questions in the veteran's 
case, the medical examiner should so 
state for the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




